Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to Applicant’s Remarks submitted on June 28, 2022.
Claims 1-20 are pending in the application.

Response to Arguments/Remarks
Double Patenting
	Applicant submitted that claims 1-20 have been rejected under judicially created doctrine of obviousness-type double patenting and that a Terminal Disclaimer filed on May 20, 2022 is sufficient to overcome the double patenting rejection.
	In response, the examiner respectfully disagrees with Applicant’s Remarks because claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,635,825.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.  The double patenting rejection has been maintained.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Claims 1-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,635,825 (“Patent ‘825”).  This is a statutory double patenting rejection.
Instant Application
Patent ‘825
1. A method, comprising: 

receiving data privacy information pertaining to particular data hosted by a first workload provisioned to a first location; 

monitoring the first workload, the monitoring the first workload comprising: 
 1. A method, comprising: 

receiving data privacy information pertaining to particular data hosted by a first workload provisioned to a first location; 

monitoring the first workload, the monitoring the first workload comprising: 
determining whether the first workload is accessed by a second workload; 

responsive to determining that the first workload is accessed by the second workload, determining whether the second workload is indicated as being authorized, in the data privacy information, to access the particular data hosted by first workload; and 

responsive to determining that the second workload is not indicated as being authorized to access the particular data hosted by the first workload, determining whether the second workload has access to the particular data hosted by the first workload; and 
determining whether the first workload is accessed by a second workload; 

responsive to determining that the first workload is accessed by the second workload, determining whether the second workload is indicated as being authorized, in the data privacy information, to access the particular data hosted by first workload; and 

responsive to determining that the second workload is not indicated as being authorized to access the particular data hosted by the first workload, determining whether the second workload has access to the particular data hosted by the first workload; and 
responsive to determining that the second workload has access to the particular data hosted by the first workload, automatically provisioning, using a processor, the first workload to a second location to which provisioning of the first workload is allowed based on the data privacy information.
responsive to determining that the second workload has access to the particular data hosted by the first workload, automatically provisioning, using a processor, the first workload to a second location to which provisioning of the first workload is allowed based on the data privacy information.


Claims 1-7 of the application is unpatentable over claims 1-7 of Patent ‘825.
Claims 8-14 of the application is unpatentable over claims 8-14 of Patent ‘825.
Claims 15-20 of the application is unpatentable over claims 15-20 of Patent ‘825.

Reasons for Allowance

Claims 1-20 are allowed over the prior art of record.  The examiner provided a statement of reasons for the indication of allowable subject matter in the prior Office action dated February 25, 2022.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445